DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment filed on 08/06/2021.   The applicant(s) amended claims 1 and 4, and canceled claim 3 (see the amendment: pages 2-4).
	The examiner withdrew the previous claim rejection under 35 USC 112 (b), because the applicant amended and/or clarified the corresponded claim(s).  
The examiner withdrew the previous claim rejection under 35 USC 103, because the applicant amended the corresponding independent claim(s) by adding all limitations of previous dependent claim 3 that was not covered by the previous prior art rejection (also see allowable subject matter below).

Allowable Subject Matter
Claims 1-2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 4, the instant application is directed to a device and method for voice recognition performed by an in-vehicle device. Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“determining, by speech recognition, whether or not a word indicating the in-vehicle device is included in first voice data that is input to the in-vehicle device; 

in response to the determination that the word indicating the in-vehicle device is included in the first voice data, determining, by speech recognition, whether or not a word indicating a second instruction type is included in second voice data that is input to the in-vehicle device after the first voice data, the second instruction type including an instruction for operating the in-vehicle device that is recognized after the word indicating the in-device device is recognized, 
wherein the method further includes, in response to determination that a speaking frequency calculated based on third voice data input to the in-vehicle device is equal to or greater than a predetermined threshold, 
retrieving the word indicating the in-vehicle device from the storage unit, and 
determining whether or not fourth voice data that is input after the third voice data matches the word indicating the in-vehicle device that is retrieved from the storage unit.”  

The prior art of record, CHOI et al. (US 2019/0035398), CHOI et al. (US 2018/0173494)  and GANONG et al. (2014/0278435), provided numerous related teachings and techniques of speech/voice recognition associated with a vehicle including: communicating with at least one external voice recognition apparatus, determining a wake-up word involved in a voice signal, transmitting the voice signal to the external voice recognition apparatus corresponding to the determined wake-up word, so as to expand a spatial range for voice recognition and provide various voice recognition services to a user in more places; performing speech recognition in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
August 16, 2021
/QI HAN/Primary Examiner, Art Unit 2659